Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 2/15/2019.  Claims 1-17 and 22-28 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 2/15/2019 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows:

Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." In this context, "functional descriptive material" consists of data structures and computer programs which impart functionality when employed as a computer component. (The definition of "data structure" is "a physical or logical relationship among data elements, designed to support specific data manipulation functions." The New IEEE Standard Dictionary of Electrical and Electronics Terms 308 (5th ed. 1993).) "Nonfunctional descriptive material" includes but is not limited to music, literary works and a compilation or mere arrangement of data.

When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) (claim to data structure stored on a computer readable medium that increases computer efficiency held statutory) and Warmerdam, 33 F.3d at 1360-61, 31 USPQ2d at 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

3.	Claims 17 and 22-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	Independent claim 17 recites, inter alia, “At least one machine-readable medium…”  After close inspection, the Examiner respectfully notes that the disclosure includes an open ended list of what is considered machine-readable medium.  
	An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination.  The broadest reasonable interpretation of a claim drawn to a machine-readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
	Therefore, given the broadest reasonable interpretation, the machine-readable medium of the claim may include transitory propagating signals.  As a result, the independent claim and the claims dependent thereon pertain to non-statutory subject matter.
	However, the Examiner respectfully submits a claim drawn to such a machine-readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  For additional information, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).
	Claims 22-28 are rejected for being dependent upon rejected base claim 17.

Claim Rejections – 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-2, 8-10, 16-17, 22, 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guzman (US PGPub 2015/0347846) [hereafter Guzman].

6.	As to claim 1, Guzman discloses an apparatus (mobile device 302 or robot vehicle 412 as shown in Figures 3-4) comprising an image capturing device (camera(s) 312-414) to capture one or more images of one or more objects, wherein the one or more images include one or more training images associated with a neural network (predictors 114-118); decomposed angle estimation and prediction logic (“estimation and prediction logic”) (predictors 114-118) to continuously estimate, in real-time, a present orientation of the apparatus, wherein estimating includes continuously detecting a real-time view field as viewed by the image capturing device and based on the one or more images; and execution/forwarding logic (optimizer 120 with selector 122) to apply pose regression relating to the image capturing device using the real-time view field (Paragraphs 0024, 0028-0033, 0038-0040, 0043, 0056, 0098-0100, 0108).

7.	As to claim 2, Guzman discloses the view field to provide at least one of translations representing global coordinates and rotations representing movements of the image capturing device along its axes (Paragraphs 0044-0046), wherein applying pose regression includes adjusting the present orientation of the apparatus to facilitate accurate capturing of input data and offering of output results associated with workings of the neural network (Paragraphs 0030-0033).

8.	As to claim 8, Guzman discloses the input capturing device comprises at least one of one or more cameras (camera phone 108), one or more robot eyes, one or more microphones, and one or more sensors, wherein the apparatus comprises an autonomous machine (robot vehicle 412) or an artificially intelligent agent, wherein the autonomous machine includes at least one of one or more robots, one or more self-driving vehicles, and one or more self-operating equipment (Paragraphs 0024, 0040-0042).

9.	As to claims 9-10, 16-17, 22 and 28, the Guzman reference discloses all claimed subject matter as explained above with respect to the comments/citations of claims 1-2 and 8.

Claim Rejections – 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 3, 11, and 23 are rejected under 35 U.S.C 103 as being unpatentable over Guzman (US PGPub 2015/0347846) [hereafter Guzman] in view of Sharp (US PGPub 2014/0206443) [hereafter Sharp].

12.	As to claims 3, 11, and 23, it is noted that Guzman fails to particularly disclose formation logic to form at least one of rotation matrix and rotation quaternion corresponding to rotation representations of the one or more images; and transition logic to transition the rotation matrix or the rotation quaternion to decomposed angle representation using the angle estimator.
	On the other hand, Sharp discloses formation logic (camera pose engine 408 as shown in Figure 4) to form at least one of rotation matrix and rotation quaternion corresponding to rotation representations of the one or more images; and transition logic (camera pose engine 408 as shown in Figure 4) to transition the rotation matrix or the rotation quaternion to decomposed angle representation using the angle estimator (Paragraphs 0023-0024, 0036, 0040, 0045-0049).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include formation logic to form at least one of rotation matrix and rotation quaternion corresponding to rotation representations of the one or more images; and transition logic to transition the rotation matrix or the rotation quaternion to decomposed angle representation using the angle estimator as taught by Sharp with the apparatus of Guzman because the cited prior art references are directed towards detecting camera pose information using real-time captured images and data and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of enabling the production of a real-time series of 6 degree of freedom pose estimates for the image capturing device.

13.	Claims 4, 12, and 24 are rejected under 35 U.S.C 103 as being unpatentable over Guzman (US PGPub 2015/0347846) [hereafter Guzman] and Sharp (US PGPub 2014/0206443) [hereafter Sharp], as applied to claims 3, 11, and 23, and in further view of Weisenburger (US PGPub 2015/0036888) [hereafter Weisen].

14.	As to claims 4, 12, and 24, it is noted that the combination of Guzman and Sharp fails to particularly disclose decomposed angle representations include a plurality of angles associated with the movements of the image capturing device, wherein the plurality of angles are presented as one or more of cos(yaw), sin(yaw), cos(pitch), sin(pitch), cos(roll), and sin(roll).
	On the other hand, Weisen discloses decomposed angle representations include a plurality of angles associated with the movements of the image capturing device, wherein the plurality of angles are presented as one or more of cos(yaw), sin(yaw), cos(pitch), sin(pitch), cos(roll), and sin(roll) (Paragraphs 0120-0134).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include decomposed angle representations include a plurality of angles associated with the movements of the image capturing device, wherein the plurality of angles are presented as one or more of cos(yaw), sin(yaw), cos(pitch), sin(pitch), cos(roll), and sin(roll) as taught by Weisen with the apparatus of Guzman and Sharp because the cited prior art references are directed towards detecting camera pose information using real-time captured images and data and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of estimating the position and orientation of an image capturing device for each image frame as well as orientation and 3-D coordinates of determined key-points.

15.	Claims 5-6, 13-14, and 25-26 are rejected under 35 U.S.C 103 as being unpatentable over Guzman (US PGPub 2015/0347846) [hereafter Guzman] in view of Engedal (US PGPub 2010/0232727) [hereafter Engedal].

16.	As to claims 5, 13, and 25, it is noted that Guzman fails to particularly disclose the estimation and prediction logic is further to estimate, in real-time, a difference between two consecutive rotations, wherein the difference is regarded as a prediction error.
	On the other hand, Engedal discloses the estimation and prediction logic is further to estimate, in real-time, a difference between two consecutive rotations, wherein the difference is regarded as a prediction error (Paragraphs 0044, 0046, 0096-0099).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include having the estimation and prediction logic is further to estimate, in real-time, a difference between two consecutive rotations, wherein the difference is regarded as a prediction error as taught by Engedal with the apparatus of Guzman because the cited prior art references are directed towards detecting camera pose information using real-time captured images and data and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of preparing motion models between frames to enable accurate detection and prediction of motion between image frames.

17.	As to claims 6, 14, and 26, Engedal discloses the execution/forwarding logic is further to apply the prediction error to the pose regression, wherein applying includes adjusting the pose regression in accordance with the prediction error (Paragraphs 0096-0099).




Claim Objections
18.	Claims 7, 15, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664